DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b), or the following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim(s) 17-18, the term “above/below” is not clear relative to the Applicant’s invention because no initial point/position and end point/position is given to ascertain what location is being claimed. 
Furthermore, since the first plane is offset from the second plane, then it is not clear how the first and second plane is formed such than one is above or below the other. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 8, 10-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Matsumura et al (U.S. Publication No. 2016/0014522).
 	Regarding claim 1, Matsumura teaches electrodynamic acoustic transducer, comprising: a frame and/or a housing (25); at least one coil (14), which has a coil wire being wound around a loop axis; a magnet system (21-24), which is fixed to the frame and/or the housing and which is designed to generate a magnetic field transverse to a longitudinal extension of the coil wire and transverse to the loop axis; a polygonal membrane (1, figs. 1, 4, 5, 6), which in an inner portion is fixed to the at least one coil (fig. 8; coil, 14) and which in an outer annular portion is fixed to the frame or the housing; characterized in that a first distance, which is measured in direction of the loop axis between a first point in the outer annular portion and a second point in the inner portion, wherein the first point and the second point lay on a first ray, which originates from the loop axis (1, figs. 1, 4, 5,  as related to the Applicant’s axial line representation shown in fig. 2)  and crosses a longitudinal side of the polygonal membrane (1, figs. 1, 4, 5,  as related to the Applicant’s dotted/straight line representations shown in fig. 2), is smaller or greater than a second distance, which is measured in direction of the loop axis between a third point in the outer annular portion and a fourth point in the inner portion ((1, figs. 1, 4, 5,  as related to the Applicant’s dotted/straight line representations shown in fig. 2)  wherein the third point and the fourth point lay on a second ray, which originates from the loop axis and crosses a corner of the polygonal membrane (1, figs. 1, 4, 5,  as related to the Applicant’s dotted/straight line representations shown in fig. 2).  

 	Regarding claim 2, Matsumura teaches electrodynamic acoustic transducer according to claim 1, characterized in that positions of the outer annular portion measured in direction of 2US App. No.: 16/655,234Attorney Ref. No.: 065722-000239the 

  	Regarding claim 3, Matsumura teaches electrodynamic acoustic transducer according to claim 1, characterized in that positions of the outer annular portion measured in direction of the loop axis are the same at least in sections of a loop running in the outer annular portion around the loop axis  (1, figs. 1, 4, 5,  as related to the Applicant’s bend representation shown in fig. 2).  

 	Regarding claim 4, Matsumura teaches electrodynamic acoustic transducer according to claim 3, characterized in that the outer annular portion in the region of longitudinal sides of the polygonal membrane is situated in a first plane, which is oriented perpendicular to the loop axis, and the outer annular portion in the region of corners of the polygonal membrane is situated in a second plane, which is oriented perpendicular to the loop axis, too, and which is arranged at a distance from the first plane (1, figs. 1, 4, 5, element 2a; as related to the Applicant’s flange representation shown in fig. 2). 
 
Regarding claim 8, Matsumura teaches the electrodynamic acoustic transducer according to claim 4, characterized in that the distance between the first plane and the second plane in a direction of the loop axis is at least 50 µm measured in the direction of the loop axis (¶0123; wherein Matsumura anticipates the distance since Matsumura has 0.15mm holes/corrugations in the bend area. If there is only 1 holes, then the distance between the first and second plane is at least 0.15mm, which is greater than 50µm). 



 	Regarding claim 11, Matsumura teaches electrodynamic acoustic transducer according to claim 1, characterized in that the polygonal membrane (1) in the region of its corners comprises corrugations (6, 7) of the polygonal membrane, and the polygonal membrane in the region of its longitudinal sides is free of corrugations (figs. 1, 4, 5, element 1).  

 	Regarding claim 12, Matsumura teaches the electrodynamic acoustic transducer according to claim 1, characterized in that the magnet system is arranged in the region of the longitudinal sides of the polygonal membrane and discontinues in the region of the corners of the polygonal membrane axis  (1, figs. 1, 4, 5,  as related to the Applicant’s bend representation shown in fig. 2).  

 	Regarding claim 13, Matsumura teaches the electrodynamic acoustic transducer according to claim 1, characterized in that the corners of the polygonal membrane are rounded (1, figs. 1, 4, 5,  as related to the Applicant’s bend representation shown in fig. 2).    

	Regarding claim 14, Matsumura teaches the electrodynamic acoustic transducer as claimed in claim 1, characterized in that the area of the membrane seen in a direction parallel to the loop axis is smaller than 600 mm2 and/or the back volume of the transducer is in a range from 3 to 2 cm3. (¶ 0123, wherein the surface thickness is 42µm (30+6+6) and the cut diameter is 0.15mm).

 	Regarding claim 16-18, Matsumura teaches an electrodynamic acoustic transducer, comprising: a frame and/or a housing (25); at least one coil (14), which has a coil wire being wound around a loop axis;Serial No.: 16/655,234Attorney Dkt. No.: 065722-000239 Filed:Oct. 17, 2019Page:Page 5 of 10a magnet system (21-24), which is fixed to the frame and/or the housing and which is designed to generate a magnetic field transverse to a longitudinal extension of the coil wire and transverse to the loop axis; a polygonal membrane (1, fig. 1, 4, 5, 6), which in an inner portion is fixed to the at least one coil fig. 8; coil, 14) and which in an outer annular portion is fixed to the frame or the housing; wherein the outer annular portion in the region of longitudinal sides of the polygonal membrane is situated in a first plane perpendicular to the loop axis (1, figs. 1, 4, 5, as related to the Applicant’s dotted/straight line representation as shown in fig. 2), and the outer annular portion in the region of corners of the polygonal membrane is situated in a second plane perpendicular to the loop axis (1, figs. 1, 4, 5, as related to the Applicant’s dotted/straight line representation as shown in fig. 2), wherein the second plane is offset from the first plane.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (U.S. Publication No. 2016/0014522) in view of Takebe et al (U.S. Publication No. 20080199028).
 	Regarding claim 15, Matsumura fails to teach the electrodynamic acoustic transducer as claimed in claim 1, characterized in that a diameter of the coil wire is < 110 µm.
	However, in the electrodynamic transducer art, Takebe teaches a voice coil wire have a diameter of 0.07mm used to create vibrational energy in the system. 
One of ordinary skill in the art before the effective filing date of the claimed invention could have applied the dimensions of a voice coil in the invention of Matsumura as taught by Takebe, and the result would have been predictable.  

Allowable Subject Matter
Claims 5-7, 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive.
With respect to the Applicant’s arguments pertaining to claim 1 that Masumura fails to teach the polygonal member havings first and second distance, the Examiner disagrees. 
As shown (see figures below), Matsumura teaches a polygonal membrane shape (similar to Applicant’s invention) with a first and second distance as measured in the direction of the loop 
Applicant’s Drawings
Matsumura Drawing example

    PNG
    media_image1.png
    812
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    512
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    282
    521
    media_image3.png
    Greyscale



Furthermore, the Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199


Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 14, 2021

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2655